UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN LEWIS ALEXANDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-173)


Submitted:   September 13, 2006           Decided:   October 12, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, HEDRICK, HARP & MICHAEL, Lexington, North
Carolina, for Appellant.   Kearns Davis, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a hearing at which Warren Lewis Alexander

admitted to violating conditions of his supervised release, the

district court revoked Alexander’s release and imposed a thirty-

six-month sentence.        Alexander appeals.     His attorney has filed a

brief in accordance with Anders v. California, 367 U.S. 738 (1967),

stating    that    there    are   no   meritorious   grounds   for   appeal.

Alexander was advised of his right to file a pro se supplemental

brief, but did not file such a brief.           We affirm.

            As required by Anders, we have carefully reviewed the

entire record in this case and have found no errors.           We note that,

while the sentence was substantially above the advisory guideline

range of six to twelve months, see U.S. Sentencing Guidelines

Manual § 7B1.4(a) (1997), it was within the applicable statutory

maximum of sixty months.          See 21 U.S.C. § 841(b)(1)(A) (2000).

Further,   while    the    district     court   explicitly   recognized   the

advisory guideline range, the court determined that a much longer

sentence was in order because of Alexander’s history of repeatedly

violating the terms of supervision and the need to set an example

in an attempt to deter other supervisees from violating release

terms.     These are permissible considerations when imposing a

supervised release revocation sentence.           See 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006); 18 U.S.C. § 3583(e) (2000).             Moreover,

Alexander does not contend that the court failed to consider any


                                       - 2 -
pertinent § 3553(a) factors. We conclude that the sentence imposed

upon revocation of supervised release was not plainly unreasonable.

See United States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).

          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious    issues   and    have   found   none.

Accordingly, we affirm.   This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.     If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy of the motion was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                - 3 -